DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.

Status of Rejections
The rejection(s) of claim(s) 10 is/are obviated by applicant’s cancellation
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al (“Studies on bipolar membranes”, Reactive & Functional Polymers, 28, 1996, pages 243-251) in view of Lee et al (EP 0143582 A2), Khodabakhshi (“Comparative Studies on Morphological, Electrochemical, and Mechanical Properties of S-Polyvinyl Chloride Based Heterogeneous Cation-Exchange Membranes with Different Resin Ratio Loading”, I&EC Research, 2010, 49, pages 8477-8487), Eng et al (US 3,925,174) and Chlanda (US 5,049,250).

Claim 1: Trivedi discloses a bipolar membrane (see e.g. abstract of Trivedi) in which a cation-exchange membrane and an anion-exchange membrane are directly joined to each other (see e.g. connecting paragraph of pages 244 and 245 and Fig 2 of Trivedi),
	said cation-exchange membrane contains a polyvinyl chloride (see e.g. page 246, col 1 of Trivedi), and 
wherein the cation-exchange membrane has a membrane resistance of not more than 3.0 Ω cm2 (see e.g. page 245, col 1, paragraph 2.3 of Trivedi). 

Trivedi does not explicitly teach a polyolefin reinforcing member. Lee discloses including reinforcing members of polypropylene improve the strength (see e.g. page 5, lines 23-25 of Lee) for bipolar polyvinyl chloride (see e.g. page 4, lines 15-16 of Lee) membranes (see e.g. abstract of Lee). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the membrane of Trivedi to include the reinforcing members taught in Lee to improve the membrane strength. 



The limitation “a leakage ratio of gluconic acid at 60°C is not more than 1.0%” is an intended function/feature of the membrane. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in 

Furthermore, the instant disclosure describes the leakage ratio as being representative of the cation membrane’s ability to prevent the diffusion of anions (see e.g. [0023] of the instant PGPub). Eng teaches that “The cationic membranes oppose or prevent the passage of anions” (see e.g. col 4, lines 53-55 of Eng) and Chlanda teaches that the anions are blocked by the negatively charge membrane, but some anions can pass through the membrane (see e.g. col 6, lines 44-61 of Chlanda). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cation-exchange membrane of Trivedi in view of Lee and Khodabakhsh by adjusting the charged groups and structure of the cation-exchange membrane to minimize the flow of anions through the membrane.

Claim 2: This claim is an intended use/function for the membrane. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 

Response to Arguments
Applicant’s arguments filed on 08/03/2021 with respect to the rejection(s) of the claim(s) under 35 USC 103 over Lee have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Trivedi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795